Case 2:18-cv-02868-JTF-cgc Document 33 Filed 07/15/19 Page 1 of 2                     PageID 118



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


JOVITA JONES CAGE,

       Plaintiff,
v.                                                           Case No. 2:18-cv-0868-JTF-cgc

VICTORIA’S SECRET STORES, LLC, ET AL.,

       Defendants.


       STIPULATION OF DISMISSAL WITH PREJUDICE OF ENTIRE ACTION



       IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned, that

this action is dismissed, with prejudice and without costs to any party, pursuant to Federal Rule

of Civil Procedure 41(a)(1)(A)(ii).



Dated: July 15, 2019



                                             Respectfully submitted,

                                             s/ Robert L. J. Spence, Jr.
                                             Robert L. J. Spence, Jr. (TN #12256)
                                             Jerrick D. Murrell (TN #34368)
                                             THE SPENCE LAW FIRM, PLLC
                                             Brinkley Plaza
                                             80 Monroe Ave., Garden Suite One
                                             Memphis, TN 38103
                                             Telephone: (901) 312-9160
                                             Facsimile: (901) 521-9550
                                             rspence@spence-lawfirm.com
                                             jmurrell@spence-lawfirm.com
Case 2:18-cv-02868-JTF-cgc Document 33 Filed 07/15/19 Page 2 of 2         PageID 119



                                   Kevin J. White
                                   Jason P. Brown
                                   HUNTON ANDREWS KURTH LLP
                                   2200 Pennsylvania Avenue, NW
                                   Washington, DC 20037
                                   Telephone: (202) 955-1500
                                   Facsimile: (202) 778-2201
                                   KWhite@HuntonAK.com
                                   BrownJ@HuntonAK.com

                                   Attorneys for Defendant Victoria’s Secret Stores,
                                   LLC


                                   s/ Edward J. McKenney, Jr. (with permission)_____
                                   Edward J. McKenney (TN #5380)
                                   William J. Wyatt (TN #25774)
                                   HARRIS SHELTON HANOVER WALSH, PLLC
                                   6060 Primacy Parkway, Ste. 100
                                   Memphis, TN 38119
                                   Telephone: (901) 525-1455
                                   Facsimile: (901) 526-4084
                                   emckenney@harrisshelton.com
                                   wwyatt@harrisshelton.com

                                   Attorneys for Defendants Town of Collierville
                                   and Justin Lewis

                                   s/ Johnnie D. Bond, Jr. (with permission)________
                                   BOND LAW, PLLC
                                   1100 H Street, N.W., Suite 315
                                   Washington, DC 20005
                                   Telephone: (202) 683-6803
                                   Facsimile: (202) 478-2252
                                   jbond@bondpllc.com

                                   s/ Bradley A. Thomas. (with permission)
                                   Bradley A. Thomas
                                   THE LAW OFFICES OF BRADLEY A. THOMAS
                                   1629 K Street, N.W., Suite 300
                                   Washington, DC 20006-1631
                                   Telephone: (202) 289-7574
                                   Facsimile: (202) 289-5055
                                   batlaw@bradleythomaslaw.com

                                   Attorneys for Plaintiff

                                      2
